Citation Nr: 0613387	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in January 2004 and May 
2005.  


FINDINGS OF FACT

1.	A skin disorder noted during service is not shown to be 
related to a current skin disorder and was not shown to be 
chronic in-service.  

2.	A continuing skin disorder was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSION OF LAW

A chronic skin disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2002 and June 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, and, in March 2006 he was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Review of the service medical records shows that the veteran 
was treated for a rash of his arms in June 1969 and for 
cellulitis involving the 5th digit of the left hand in 
January 1970.  On examination for separation from service, 
clinical evaluation of the skin was normal.  Post-service 
medical evidence includes VA outpatient treatment records.  
The earliest manifestations of a skin disorder, diagnosed as 
porphyria cutanea tarda, were noted in August 2002.  At that 
time, it was noted that this could be related to a fungus of 
the feet.  

In order to ascertain whether the veteran's current skin 
disorder was related to service, an examination was 
scheduled, pursuant to remand by the Board.  An examination 
was conducted by VA in December 2005.  At that time, the 
veteran's medical history was reviewed.  It was noted that a 
punch biopsy had been performed in June 2003 revealing a 
diagnosis of epidermolysis bullosa acquisita.  The examiner 
noted that this disorder was less likely as not related to 
military service.  It was noted that, according to the 
dermatology literature, epidermolysis bullosa is a group of 
inherited disorders where skin blisters could develop in 
response to minor trauma.  It was a condition that often 
occurred in individuals over the age of 50.  Thus, it is 
reasonable to conclude that the in-service pathology was 
acute and transitory and resolved without residuals.  Chronic 
or continuing skin pathology dated from service or related 
thereto has not been shown.

The veteran's skin disorder, which biopsy shows to be 
epidermolysis bullosa acquisita, is not shown by the medical 
evidence of record to be related to the single episode of 
skin rash or the episode of cellulitis noted while the 
veteran was on active duty.  A medical opinion to the effect 
that it is not as likely as not related to service is of 
record.  Under these circumstances, as the weight of the 
evidence is against a relationship with service, the claim 
must be denied.  


ORDER

Service connection for a skin disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


